Exhibit 10.3

 

[g106441kmi001.jpg]

 

 

April 18, 2013

 

Bradley L. Campbell
Chief Business Officer
Amicus Therapeutics, Inc.

 

Dear Bradley:

 

Reference is hereby made to that certain letter agreement by and between you and
Amicus Therapeutics, Inc. (the “Company”) dated December 30, 2008 (the “Letter
Agreement”).

 

You and the Company desire to modify the terms of the Letter Agreement as
currently in effect to reflect certain changes to your severance entitlements
and to eliminate a tax “gross-up” related to penalties under Section 409A of the
Internal Revenue Code.  Thus, in accordance with the terms of the Letter
Agreement, the Letter Agreement is hereby modified as follows:

 

1.                                      The first paragraph under the heading
“Change in Control” is amended and restated in its entirety to read as follows:

 

If there is a Change in Control Event (as defined below) and either you resign
with Good Reason (as defined below) or are terminated without Cause, in either
case within twelve months following such Change in Control Event, then you
(1) will be entitled to receive 18 months of salary continuation, to be paid in
accordance with the Company’s payroll practices; (2) if such resignation or
termination occurs between June 30 and December 31, you will be entitled to a
payment of a bonus equal to your bonus earned in the preceding year (if any)
pro-rated for the number of months actually worked in the year of resignation or
termination, payable within 2 ½ months following such termination or
resignation; (3) you will be entitled to waiver of the applicable premiums
otherwise payable for continuation of your health benefit coverage under COBRA
for the 18 month period following such resignation or termination; and (4) all
of your otherwise unvested stock options will have their remaining vesting
schedule accelerated so that all stock options are fully vested.

 

2.                                      The third paragraph under the heading
“Change in Control” is amended and restated in its entirety to read as follows:

 

Notwithstanding any other provision of this letter agreement, your right to
receive severance payments and benefits pursuant to this letter agreement shall
be subject to the condition that you execute a full release and waiver of all
claims against the Company and related parties in a form acceptable to the
Company

 

1 Cedar Brook Drive     Cranbury, NJ 08512     T: 609-662-2000     F:
609-662-2001     www.amicusrx.com

 

--------------------------------------------------------------------------------


 

and that such release be delivered to the Company and become irrevocable by a
deadline specified by the Company (the “Release Deadline”), which deadline will
be no later than 60 days following the cessation of your employment.  Any
payments and benefits that would otherwise be paid prior to the Release Deadline
will accrue and be paid on the Release Deadline, provided the release has by
then become irrevocable, and any remaining payment and benefits will thereafter
be delivered as otherwise scheduled. However, if the Release Deadline is more
than 30 days and your release becomes irrevocable before the Release Deadline,
the Company may elect to pay (or commence to pay) such severance payments and
benefits up to 30 days prior to the Release Deadline.

 

3.                                      The fourth paragraph under the heading
“Change in Control” is amended and restated in its entirety to read as follows:

 

It is the intention of the parties that compensation paid or delivered to you by
the Company either is paid in compliance with, or is exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (collectively, “Section 409A”) and this letter agreement
should be interpreted accordingly.  However, the Company does not warrant the
tax treatment of any amount payable to you.

 

The Letter Agreement, as amended by the foregoing changes, is hereby ratified
and confirmed in all respects.

 

To acknowledge your agreement with the foregoing and your intent to be legally
bound thereby, please sign this letter on the line provided below and return the
executed version to me.

 

 

Sincerely,

 

 

 

By:

/s/ John F. Crowley

 

 

 

 

Name:

John F. Crowley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Bradley L. Campbell

 

 

 

 

 

Bradley L. Campbell

 

 

 

 

 

Dated: April 18, 2013

 

 

--------------------------------------------------------------------------------